Title: To Thomas Jefferson from Collow Frères, Carmichael & Co., 20 March 1788
From: Collow Frères, Carmichael & Co.
To: Jefferson, Thomas


Le Havre, 20 Mch. 1788. Patrick Parker, a passenger on the Portsmouth, has just delivered the two enclosed letters. Mr. Limozin had been informed by several messages of the necessity of taking the trees for TJ from the Portsmouth during the day because the ship would sail in the evening; they would have landed the trees themselves if they had not thought Limozin would consider their interference officious. In the evening the captain sent a message that the trees were still on board and that “the Ship was laying on the ground heeling so much that they could not be got at.” When the ship floated it was so dark, no lights being allowed in the harbor, that the trees could not be obtained. Limozin then took the pilot, who was to carry her out to sea, out of the ship, “telling him the Trees belonged to the King and that he would have him punished if he dared to carry the Ship away.” They were forced to protest the detention because of their duty to Mr. Donald, and Limozin was “obliged to explain the Matter to the Pilot, well knowing that he must have been answerable for the Consequences which were likely to ensue from a full loaded Ship laying with her Topmast up, another Tide upon the Ground.” Fearing, from Limozin’s “abusive Language,” that he will prejudice TJ by a different representation, they are troubling TJ with the true account. Captain Oldner will forward the trees from Dunkirk; the wine for Mr. Donald has been shipped and bill of lading is enclosed; if TJ will send the amount of his expenses in connection with this transaction, they will reimburse him.
